Case 1:20-cv-01261-PLM-PJG ECF No. 23, PageID.325 Filed 05/07/21 Page 1 of 13




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

JOSEPH LEWIS,

            Plaintiff,                             Hon. Paul L. Maloney

v.                                                 Case No. 1:20-cv-1261

VICTOR CELENTINO, et al.,

            Defendants.
____________________________________/

                         REPORT AND RECOMMENDATION

      This matter is before the Court on Ingham County Defendants’ motion to dismiss,

pursuant to Rule 12(b)(6), for failure to state a claim (ECF No. 8), and the state

Defendants motion to dismiss, pursuant to Rule 12(b)(1), for lack of jurisdiction. (ECF

No. 12). Pursuant to 28 U.S.C.     636(b)(1)(B), the undersigned recommends that the

Ingham County Defendants’ motion (ECF No. 8) be granted in part and denied in part,

and that the state Defendants’ motion (ECF No. 12) be granted.

                                   BACKGROUND

      Plaintiff, proceeding pro se, initiated this action on December 31, 2020, against

the following: Ingham County Sheriff’s Deputies Brad Delaney and Scott Macomber;

Ingham County District Court Judge Thomas Boyd; Ingham County Circuit Court Judge

James Jamo; Ingham County Prosecuting Attorney Jennifer Lawton-Pace; Ingham

County; fourteen individuals serving on the Ingham County Board of Commissioners;


                                          -1-
Case 1:20-cv-01261-PLM-PJG ECF No. 23, PageID.326 Filed 05/07/21 Page 2 of 13




Michigan Governor Gretchen Whitmer; and the State of Michigan. In his complaint,

Plaintiff makes the following allegations.

      On the evening of May 10, 2019, Plaintiff and his young daughter were traveling

in Plaintiff’s truck on a public highway. Deputy Macomber, having allegedly observed

Plaintiff texting while driving, initiated a traffic stop.    Because Plaintiff “couldn’t

fathom any reason he would be pursued by a municipal employee,” he failed to

immediately stop, but instead “rushed to a nearby ‘rest stop’ for their safety.”

      Plaintiff disputed that he had been using his cell phone while driving and began

to “contest the interruption of his travels.”      Macomber requested assistance from

additional law enforcement and continued questioning Plaintiff.          Deputy Delaney

arrived soon thereafter and “began supporting Macomber’s claims.” Fearing for his life,

Plaintiff stated that he would not cooperate further until his daughter “is brought to

safety.” Plaintiff was permitted to telephone a friend who arrived shortly thereafter

and took custody of Plaintiff’s daughter.

      Deputy Delaney later “attempted to grab [Plaintiff] by the wrist while threatening

him with his taser-in-hand.” Plaintiff “pulled away” from Delaney, however, who then

stated that Plaintiff was under arrest.        Delaney and/or Macomber then “forcibly

attacked” Plaintiff who immediately “submit[ted].” Despite Plaintiff stating “multiple

times” that he did not “consent to any searches or seizures of his personal property,”

Delaney and Macomber searched Plaintiff’s personal effects.




                                             -2-
Case 1:20-cv-01261-PLM-PJG ECF No. 23, PageID.327 Filed 05/07/21 Page 3 of 13




      Plaintiff was transported to the Ingham County Jail and later charged with

resisting arrest, careless driving, and refusal to provide a DNA sample. Plaintiff was

arraigned the following morning, after which he was released on bond. On May 28,

2019, Plaintiff appeared before the Honorable Thomas Boyd. During this proceeding,

prosecuting attorney Jennifer Lawton-Pace “attempted to act judicially as an expositor

of the U.S. Const. and Statutes of Michigan’s Compiled Legislation.”             Plaintiff

responded by arguing that his traffic stop and subsequent arrest violated his right to

due process because he had committed no criminal offense. Judge Boyd disagreed and

scheduled the matter for further proceedings.

      On June 20, 2019, Plaintiff appeared before the Honorable James Jamo who,

despite Plaintiff’s attempts to “explain[] his comprehension of the Supremacy Clause,”

ordered “the preliminary exam to proceed.” Following the examination, Judge Jamo

ruled that there existed probable cause to charge Plaintiff with resisting and obstructing

and the matter proceeded forward.

      Plaintiff asserts several causes of action: (1) his arrest and criminal prosecution

violated his Fourth Amendment rights; (2) the Michigan statute criminalizing resisting

and obstructing a police officer is unconstitutional; (3) the Michigan statute

criminalizing the refusal to provide a DNA sample is unconstitutional; and (4) his arrest

and search of his personal possessions violated his rights under the First, Fourth, Fifth,

and Sixth Amendments.       Plaintiff further alleges that the events in question have




                                           -3-
Case 1:20-cv-01261-PLM-PJG ECF No. 23, PageID.328 Filed 05/07/21 Page 4 of 13




negatively impacted his employment causing him to experience “losses of over

$3,000,000,” not to mention the loss of “private investments he sought to secure.”

        Plaintiff seeks $5,000,000.00 in damages and the issuance of a “public

memorandum” detailing the “errors found in the statutes, agencies, policies, procedures,

etc.”    Plaintiff further requests that the United States Department of Justice

investigate the State of Michigan and Ingham County. Finally, Plaintiff “demands that

if criminal conduct be found against Defendants, that charges be filed against them.”

The Ingham County Defendants now move to dismiss Plaintiff’s claims on the ground

that Plaintiff’s allegations, even if true, fail to state a claim on which relief may be

granted. The Ingham County Defendants also assert various immunity defenses. The

state Defendants assert sovereign immunity. Plaintiff has responded to the Ingham

County Defendants’ motion only. (ECF No. 11).

                                 LEGAL STANDARD

        A claim must be dismissed for failure to state a claim on which relief may be

granted unless the “[f]actual allegations [are] enough to raise a right for relief above the

speculative level on the assumption that all of the complaint’s allegations are true.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007). The Court need not accept as true,

however, factual allegations which are “clearly irrational or wholly incredible.” Denton

v. Hernandez, 504 U.S. 25, 33 (1992).




                                            -4-
Case 1:20-cv-01261-PLM-PJG ECF No. 23, PageID.329 Filed 05/07/21 Page 5 of 13




      As the Supreme Court has held, to avoid dismissal, a complaint must contain

“sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). This plausibility standard “is

not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that

a defendant has acted unlawfully.” If the complaint simply pleads facts that are “merely

consistent with” a defendant’s liability, it “stops short of the line between possibility and

plausibility of ‘entitlement to relief.’ ” Id. As the Court further observed:

             Two working principles underlie our decision in Twombly.
             First, the tenet that a court must accept as true all of the
             allegations contained in a complaint is inapplicable to legal
             conclusions. Threadbare recitals of the elements of a cause of
             action, supported by mere conclusory statements, do not
             suffice. . .Rule 8 marks a notable and generous departure from
             the hyper-technical, code-pleading regime of a prior era, but it
             does not unlock the doors of discovery for a plaintiff armed with
             nothing more than conclusions. Second, only a complaint that
             states a plausible claim for relief survives a motion to
             dismiss . . . Determining whether a complaint states a
             plausible claim for relief will, as the Court of Appeals observed,
             be a context-specific task that requires the reviewing court to
             draw on its judicial experience and common sense. But where
             the well pleaded facts do not permit the court to infer more than
             the mere possibility of misconduct, the complaint has alleged –
             but it has not “show[n]” – “that the pleader is entitled to relief.”

Id. at 678-79 (internal citations omitted).

      The burden to obtain relief under Rule 12(b)(6) rests with the defendant. See, e.g.,

DirecTV, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007). The Court must “construe the

complaint in the light most favorable to the plaintiff, accept its allegations as true, and

draw all reasonable inferences in favor of the plaintiff.” A motion to dismiss “should not


                                              -5-
Case 1:20-cv-01261-PLM-PJG ECF No. 23, PageID.330 Filed 05/07/21 Page 6 of 13




be granted unless it appears beyond doubt that the plaintiff can prove no set of facts in

support of [her] claim which would entitle [her] to relief.” Ibid.

      When resolving a motion to dismiss pursuant to Rule 12(b)(6), the Court may

consider the complaint and any exhibits attached thereto, public records, items appearing

in the record of the case, and exhibits attached to the defendant’s motion to dismiss

provided such are referenced in the complaint and central to the claims therein. See

Bassett v. National Collegiate Athletic Assoc., 528 F.3d 426, 430 (6th Cir. 2008); see also,

Continental Identification Products, Inc. v. EnterMarket, Corp., 2008 WL 51610 at *1, n.1

(W.D. Mich., Jan. 2, 2008) (“an exhibit to a pleading is considered part of the pleading”

and “the Court may properly consider the exhibits . . . in determining whether the

complaint fail[s] to state a claim upon which relief may be granted without converting the

motion to a Rule 56 motion”); Stringfield v. Graham, 212 Fed. Appx. 530, 535 (6th Cir.

2007) (documents “attached to and cited by” the complaint are “considered parts thereof

under Federal Rule of Civil Procedure 10(c)”).

                                       ANALYSIS

I.    Constitutionality of Michigan Statutes

      Plaintiff challenges the constitutionality of two Michigan statutes. First, Plaintiff

challenges the constitutionality of Michigan Compiled Laws § 750.81d(1), which makes it

unlawful to assault, batter, wound, obstruct, oppose, or endanger “a person who the

individual knows or has reason to know is performing his or her duties.” Plaintiff also

challenges the constitutionality of Michigan Compiled Laws § 28.173a, which makes it


                                            -6-
Case 1:20-cv-01261-PLM-PJG ECF No. 23, PageID.331 Filed 05/07/21 Page 7 of 13




unlawful for “[a]n individual required by law to provide samples for DNA identification

profiling who refuses to provide or resists providing those samples.” When challenging

the constitutionality of a state statute, the proper defendant is the official whose

enforcement of the statute is being challenged. See, e.g., Phillips v. City of Cincinnati,

479 F.Supp.3d 611, 658 (S.D. Ohio 2020); Browning v. Worthy, 2014 WL 4064808 at *5

(E.D. Mich., Aug. 18, 2014).

      In this case, the proper defendant would appear to be the prosecuting attorney,

Defendant Lawton-Pace who has advanced no argument that Plaintiff’s claims

challenging the constitutionality of these statutes should be dismissed.        Plaintiff’s

challenge to the statute making unlawful obstruction and resistance to law enforcement

is patently frivolous and should be dismissed, Defendant’s failure to advance any

argument notwithstanding.      As to Plaintiff’s other statutory challenge, however, the

Court reaches a different result.

      Collecting a DNA sample from a pre-trial detainee raises important constitutional

questions, the assessment of which may turn on the method by which the DNA is

collected, whether such is collected prior to a judicial finding that there exists probable

cause that the individual committed a crime, and the extent to which there exist

guidelines limiting the government’s use of any DNA collected. See, e.g., United States

v. Mitchell, 652 F.3d 387 (3rd Cir. 2011); United States v. Robinette, 2013 WL 211112

(E.D. Cal., Jan. 18, 2013). The statute challenged in this case does not, on its face,

address any of these concerns. Thus, in the absence of any argument by Defendant,


                                           -7-
Case 1:20-cv-01261-PLM-PJG ECF No. 23, PageID.332 Filed 05/07/21 Page 8 of 13




dismissal of Plaintiff’s claim is not appropriate.        Accordingly, the undersigned

recommends that, as to Plaintiff’s challenge to Michigan Compiled Laws § 750.81d(1),

Defendant’s motion to dismiss be granted. But, with respect to Plaintiff’s challenge to

Michigan Compiled Laws § 28.173a, the undersigned recommends that Defendant’s

motion to dismiss be denied.

II.    Defendants Boyd and Jamo

       Plaintiff alleges that Judge Boyd and Judge Jamo violated his rights by the

decisions each made during the course of presiding over Plaintiff’s criminal prosecution.

Judicial officers enjoy immunity from civil suits seeking money damages. See, e.g., Dixon

v. Clem, 492 F.3d 665, 674 (6th Cir. 2007). This immunity likewise extends to claims

asserted under 42 U.S.C. § 1983 seeking injunctive relief. See, e.g., Johnson v. Edgar,

2015 WL 869320 at *3 (W.D. Mich., Feb. 27, 2015); Lawrence v. Pelton, 413 F.Supp.3d

701, 711 (W.D. Mich. 2019). Accordingly, the undersigned recommends that Defendants’

motion to dismiss be granted.

III.   Defendant Lawton-Pace

       Plaintiff alleges that Defendant Lawton-Pace violated his rights by actions she took

during his criminal prosecution. Prosecuting attorneys enjoy absolute immunity from

claims for civil damages “when acting within the scope of their prosecutorial duties.”

Howell v. Sanders, 668 F.3d 344, 349-50 (6th Cir. 2012). Plaintiff’s allegations against

Defendant all concern actions taken within the scope of her duties as a prosecuting

attorney. Accordingly, with respect to Plaintiff’s claims challenging Defendant’s actions


                                           -8-
Case 1:20-cv-01261-PLM-PJG ECF No. 23, PageID.333 Filed 05/07/21 Page 9 of 13




in her role as prosecuting attorney, the undersigned recommends that Defendant’s motion

to dismiss be granted.

IV.   Defendants Ingham County and Ingham County Board of Commissioners

      Plaintiff has named as defendants fourteen members of the Ingham County Board

of Commissioners. Plaintiff has sued these individuals in their official capacity. As

such, Plaintiff’s claims against these individuals are equivalent to a suit against the

County itself. See Johnson v. Karnes, 398 F.3d 868, 877 (6th Cir. 2005).

      While “municipalities and other local governmental bodies” are considered

“persons” under § 1983, such entities cannot be held liable solely because they employ a

tortfeasor. Board of County Commissioners of Bryan County, Oklahoma v. Brown, 520

U.S. 397, 403 (1997). To impose liability on Ingham County, Plaintiff must demonstrate

that he suffered a constitutional injury as a result of “official municipal policy.” Connick

v. Thompson, 563 U.S. 51, 60 (2011). Official municipal policy includes “the decisions of

a government’s lawmakers, the acts of its policymaking officials, and practices so

persistent and widespread as to practically have the force of law.” Id. at 61.

      In his complaint, Plaintiff repeatedly asserts the conclusion that Ingham County

“has numerous policies and procedures” that violate citizens’ rights. Plaintiff has failed,

however, to identify any such policies or procedures.      Plaintiff has likewise failed to

allege facts from which a reasonable juror could infer the existence or nature of such

policies or procedures. Accordingly, the undersigned recommends that the motions to

dismiss asserted by Defendants Celentino, Sebolt, Slaughter, Crenshaw, Tennis,


                                            -9-
Case 1:20-cv-01261-PLM-PJG ECF No. 23, PageID.334 Filed 05/07/21 Page 10 of 13




Maiville, Trubac, Grebner, Koenig, Morgan, Stivers, Polsdofer, Schafer, Naeyaert, and

Ingham County be granted.

V.    Defendants Delaney and Macomber

      Plaintiff alleges that his detention, arrest, and search by Deputies Delaney and

Macomber violated his First, Fourth, Fifth, and Sixth Amendment rights. Defendants

argue that they are entitled to relief based upon the doctrine of collateral estoppel.

Specifically, Defendants argue that because the question whether there existed probable

cause to detain Plaintiff has already been litigated, they are entitled to relief. The Court

disagrees.

      The doctrine of collateral estoppel is designed to “shield litigants (and the judicial

system) from the burden of re-litigating identical issues and to avoid inconsistent results.”

Gilbert v. Ferry, 413 F.3d 578, 580 (6th Cir. 2005). For collateral estoppel to apply, three

elements must be present: (1) a question of fact essential to the judgment must have been

“actually litigated and determined by a valid and final judgment”; (2) the same parties

must have had a full and fair opportunity to litigate the issue; and (3) there must be

mutuality of estoppel. Id. at 581.

      The analysis here need not proceed beyond the first factor, as Defendants have

failed to establish that the question whether there existed probable cause to detain

Plaintiff was “actually litigated.” According to Defendants, Plaintiff was not prosecuted

as the prosecuting attorney instead decided to dismiss the charges against Plaintiff.




                                            -10-
Case 1:20-cv-01261-PLM-PJG ECF No. 23, PageID.335 Filed 05/07/21 Page 11 of 13




Thus, there does not appear to be any final judgment establishing that there existed

probable cause to detain Plaintiff.

      The Court recognizes that a judicial determination was made following Plaintiff’s

arrest that there existed probable cause for his prosecution to proceed. Citing to Coogan

v. City of Wixom, 820 F.2d 170 (6th Cir. 1987), Defendants argue that this finding is a

sufficient basis to invoke collateral estoppel. In Coogan, the plaintiff sued the City of

Wixom for malicious prosecution.      Id. at 171-72.   The Sixth Circuit concluded that,

because the plaintiff had been afforded the opportunity at a preliminary hearing to

challenge the existence of probable cause to prosecute him, his claim for malicious

prosecution failed. Id. at 175. The Court, however, further observed:

      We do not hold that every determination in a preliminary hearing should
      be given preclusive effect in a subsequent § 1983 action. Some preliminary
      hearings are little more than formalities. Also, even when an opportunity
      for full adversary proceedings is afforded, strategic concerns may counsel
      against engaging in such an exercise at the early stages of a criminal
      proceeding.

      Ibid.

      The Sixth Circuit has subsequently reaffirmed this observation. See, e.g., Autrey

v. Stair, 512 Fed. Appx. 572, 581-82 (6th Cir., Jan. 29, 2013).    While the Court can

speculate whether the circumstances of Plaintiff’s preliminary examination were

sufficient to defeat his present claims against Defendants Delaney and Macomber, such

is not an appropriate basis on which to grant a motion to dismiss. Defendants bear the

burden to demonstrate that dismissal is appropriate.        In this respect, Defendants’

blanket assertion that findings made in a preliminary examination cannot be re-litigated

                                           -11-
Case 1:20-cv-01261-PLM-PJG ECF No. 23, PageID.336 Filed 05/07/21 Page 12 of 13




in a subsequent civil action is insufficient. A more probing examination of Plaintiff’s

preliminary examination and the circumstances surrounding it is required.               As

Defendants have failed to undertake any such analysis, the undersigned recommends

that Defendants’ motion to dismiss be denied. 1

VI.   Defendants Whitmer and State of Michigan

      With respect to these Defendants, Plaintiff seeks only money damages. The State

of Michigan is immune, pursuant to the Eleventh Amendment, from Plaintiff’s claims for

money damages. See Grinter v. Knight, 532 F.3d 567, 572 (6th Cir. 2008). To the extent

Plaintiff seeks money damages from the Governor in her official capacity, the same

analysis applies. Ibid. Finally, to the extent Plaintiff has sued the Governor in her

personal capacity, Plaintiff has failed to allege any facts demonstrating that she violated

his rights.   Accordingly, the undersigned recommends that the motion to dismiss by

Governor Whitmer and the State of Michigan be granted.

                                     CONCLUSION

      For the reasons articulated herein, the undersigned recommends that the state

Defendants’ Motion to Dismiss (ECF No. 12) be granted.         The undersigned further

recommends that the Ingham County Defendants’ Motion to Dismiss (ECF No. 8) be




1 The Court further notes that there exists authority suggesting that collateral estoppel
has no application to findings made in a preliminary examination where the plaintiff’s
subsequent civil claim is based upon the allegation that the finding of probable cause at
the preliminary examination was based upon false statements by the defendant police
officer. See Taylor v. City of Detroit, 368 F.Supp.2d 676, 685 (E.D. Mich. 2005).

                                           -12-
Case 1:20-cv-01261-PLM-PJG ECF No. 23, PageID.337 Filed 05/07/21 Page 13 of 13




granted in part and denied in part. Specifically, the undersigned recommends that the

Ingham County Defendants’ motion be granted, except for the following claims, which

should be allowed to proceed: (1) Plaintiff’s claim challenging the constitutionality of

Michigan Compiled Laws § 28.173a; and (2) Plaintiff’s claims that his detention, arrest,

and search by Deputies Delaney and Macomber violated his First, Fourth, Fifth, and

Sixth Amendment rights.

      OBJECTIONS to this Report and Recommendation must be filed with the Clerk of

Court within fourteen days of the date of service of this notice. 28 U.S.C.    636(b)(1)(C).

Failure to file objections within the specified time waives the right to appeal the District

Court s order. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638

F.2d 947 (6th Cir.1981).


                                               Respectfully submitted,


Date: May 7, 2021                              /s/ Phillip J. Green
                                               PHILLIP J. GREEN
                                               United States Magistrate Judge




                                           -13-
